Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Phillip Michael Nunez, Appellant                    Appeal from the 196th District Court of
                                                    Hunt County, Texas (Tr. Ct. No. 32289CR).
No. 06-21-00101-CR        v.                        Memorandum Opinion delivered by Justice
                                                    van Cleef, Chief Justice Morriss and Justice
The State of Texas, Appellee                        Stevens participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment adjudicating guilt
by changing the entry under “Plea to Motion to Adjudicate” to “TRUE TO PARAGRAPH 6;
NOT TRUE TO PARAGRAPHS 1, 5, AND 7.” As modified, the judgment of the trial court is
affirmed.
       We note that the appellant, Phillip Michael Nunez, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                     RENDERED SEPTEMBER 16,2022
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk